Case 3:20-cv-02288-JLS-BGS Document 6 Filed 04/12/21 PageID.38 Page 1 of 3



 1   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     Todd M. Friedman (SBN 216752)
 2   E-mail: tfriedman@toddflaw.com
     Adrian R. Bacon (SBN 280332)
 3   E-mail: abacon@toddflaw.com
     21550 Oxnard St., Suite 780
 4   Woodland Hills, California 91367
     Telephone: 866-598-5042
 5   Facsimile: 866-633-0228
 6   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11   Jordan Beal, individually and on behalf       No. 3:20-cv-02288-JLS-BGS
12   of all others similarly situated;             NOTICE OF RESOLUTION
     Plaintiff,
13   v.
14   G.W. Golden Enterprises Inc. doing
     business
15   as 1st Platinum Realty,
                      Defendants.
16

17
           Plaintiff Jordan Beal (“Plaintiff”), for himself and on behalf of Defendant
18
     G.W. Golden Enterprises Inc. D/B/A 1st Platinum Realty, (“Defendant” and
19
     together with Plaintiff, the “Parties”), with Defendant’s notice and permission,
20
     hereby inform the Court that the Parties have reached a resolution of the Parties’
21
     differences and disputes in the above-captioned matter. The Parties anticipate that a
22
     notice of voluntary dismissal will be filed in the next sixty (60) days. In the
23
     meantime, the Parties respectfully request that the Court vacate all pending
24
     deadlines and stay the case, and that the Court retain jurisdiction and not dismiss
25
     the matter at this time.
26

27

28
Case 3:20-cv-02288-JLS-BGS Document 6 Filed 04/12/21 PageID.39 Page 2 of 3



 1

 2                                             Respectfully Submitted,
 3
     Dated:    April 12, 2021                  LAW OFFICES OF TODD M.
 4                                             FRIEDMAN, P.C.
 5

 6                                             By:/s/ Todd M. Friedman
                                                  Todd M. Friedman
 7
                                                   Attorney for Plaintiff
 8

 9   Dated:    April 12, 2021                  By:/s/ Thomas E. Francis
                                               Thomas E. Francis
10                                             Attorney for Defendant
11

12

13

14
                                   Signature Certification
15
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
16
     Policies and Procedures Manual, I hereby certify that the content of this document
17
     is acceptable to counsel for Defendant and that I have obtained counsel’s
18
     authorization to affix counsel’s electronic signature to this document.
19

20
     Dated: April 12, 2021      LAW OFFICES OF TODD M. FRIEDMAN, P.C.

21                                   By: _s/Todd M. Friedman
                                         TODD M. FRIEDMAN, ESQ.
22
                                         Attorney for Plaintiff
23

24

25

26

27

28
Case 3:20-cv-02288-JLS-BGS Document 6 Filed 04/12/21 PageID.40 Page 3 of 3



 1                       CERTIFICATE OF CM/ECF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on April 12, 2021, to all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system
 5   per Federal Rules of Civil Procedure 5.
 6   Dated:    April 12, 2021                  LAW OFFICES OF TODD M.
                                               FRIEDMAN, P.C.
 7

 8
                                               By:/s/ Todd M. Friedman
 9                                                Todd M. Friedman
10                                                Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
